Case 19-20351-rlj11 Doc 49 Filed 04/20/20   Entered 04/20/20 10:23:17   Page 1 of 12
          Case 19-20351-rlj11 Doc 49 Filed 04/20/20                      Entered 04/20/20 10:23:17                Page 2 of 12

Debtor Name   Billy Max McClendon and Sherrie McClendon
              _______________________________________________________                             19-23051-rlj11
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                            
                                                                                                                                  ✔      
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                              
                                                                                                                                  ✔      


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                 1,663.06
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                              1,383.01
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                             1,923.79
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +         -540.78
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                 1,122.28
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                       $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2
          Case 19-20351-rlj11 Doc 49 Filed 04/20/20                       Entered 04/20/20 10:23:17                 Page 3 of 12

Debtor Name   Billy Max McClendon and Sherrie McClendon
              _______________________________________________________                                19-23051-rlj11
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                                0.00
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                           0
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                           0
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?                                $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                       6,000.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                          $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                         $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                            1,220.00
                                        $ ____________           –        1,383.01
                                                                     $ ____________
                                                                                               =          163.01
                                                                                                   $ ____________
    32. Cash receipts
                                            1,952.83                      1,923.79             =           29.04
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                              -732.83            –         -540.78             =         -192.05
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                            1,383.01
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                     1,923.79

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                       -540.78




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
          Case 19-20351-rlj11 Doc 49 Filed 04/20/20                      Entered 04/20/20 10:23:17               Page 4 of 12

Debtor Name   Billy Max McClendon and Sherrie McClendon
              _______________________________________________________                             19-23051-rlj11
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    
    ✔   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).


       39. Bank reconciliation reports for each account.


       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


       41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4


         Print                     Save As...                                                                                Reset
Case 19-20351-rlj11 Doc 49 Filed 04/20/20         Entered 04/20/20 10:23:17       Page 5 of 12



                                         EXHIBIT B

There’s a small business checking account at First Capital Bank of Texas with a balance of
$96.81 as of 3/31/2020.
Case 19-20351-rlj11 Doc 49 Filed 04/20/20          Entered 04/20/20 10:23:17   Page 6 of 12



                                        EXHIBIT C

Amarillo National Bank
03/03/20     Bill McClendon Social Security               480.00
03/03/20     Sherrie McClendon Social Security            695.00
03/20/20     Wal-Mart Return                                9.94
                                                                       $ 1,184.94

FirstCapital Bank Texas
03/13/20      First Bancshares Cash Distribution          176.50
03/23/20      Wal-Mart Return                               4.36
03/23/20      Wal-Mart Return                              17.21
                                                                       $   198.07

                                                    TOTAL              $ 1,383.01
Case 19-20351-rlj11 Doc 49 Filed 04/20/20      Entered 04/20/20 10:23:17   Page 7 of 12



                                    EXHIBIT D
                              Amarillo National Bank

   Date                    Payee                           Purpose            Amount
 03/03/20   First Presbyterian Church           Charitable Contribution          123.00
 03/03/20   Gary’s Serv. Agreement for March    Household Expense                 25.90
 03/03/20   Culligan                            Household Expense                 29.95
 03/03/20   Ace Lock & Key, Bonham              Household Repair                  60.00
 03/03/20   Xcel Energy, Austin                 Utilities                         87.48
 03/06/20   Diamond in the Ruff                 Personal Expense                  40.00
 03/06/20   Publisher Clearing House            Personal Expense                   4.78
 03/10/20   First National Barbershop           Personal Expense                  25.00
 03/11/20   Texas Overhead Door                 Household Repair                 123.30
 03/11/20   Market Street                       Personal Expense                   6.28
 03/12/20   Wal-Mart                            Personal Expense                  46.43
 03/18/20   Carrie Parry                        Personal Expense                  55.00
 03/18/20   Drug Emporium                       Personal Expense                  47.26
 03/18/20   Wal-Mart                            Personal Expense                  71.16
 03/20/20   Atmos Energy                        Utilities                         73.19
 03/20/20   Suddenlink                          Utilities                        171.65
 03/20/20   AT&T                                Utilities                        138.36
 03/20/20   Dr. Daniel Meadors                  Medical Expense                   50.00
 03/20/20   Forbes                              Personal Expense                  14.00
 03/23/20   City of Amarillo                    Utilities                         69.72
                                                                              $1,262.82
Case 19-20351-rlj11 Doc 49 Filed 04/20/20   Entered 04/20/20 10:23:17   Page 8 of 12



                              First Capital Bank Texas

   Date                 Payee                         Purpose             Amount
 03/18/20   Wal- Mart                       Personal Expense                101.37
 03/18/20   Wal-Mart                        Personal Expense                 52.55
 03/20/20   Shannon Brooks/State Farm       Insurance                       199.21
                                   TOTAL                                   $660.97




Amarillo National Bank   $1,262.82
First Capital Bank       $ 660.97
   GRAND TOTAL           $1,923.79
Case 19-20351-rlj11 Doc 49 Filed 04/20/20   Entered 04/20/20 10:23:17   Page 9 of 12
Case 19-20351-rlj11 Doc 49 Filed 04/20/20   Entered 04/20/20 10:23:17   Page 10 of 12
Case 19-20351-rlj11 Doc 49 Filed 04/20/20   Entered 04/20/20 10:23:17   Page 11 of 12
Case 19-20351-rlj11 Doc 49 Filed 04/20/20   Entered 04/20/20 10:23:17   Page 12 of 12
